DETAILED ACTION

Election/Restrictions
Claims 14 – 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/16/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claim 1, 
	Step 2A, Prong One
The claim recites in part:
determining, for a user over a target time horizon and based on previously distributed electronic communications, a predicted open rate, a predicted click rate, and a predicted fatigue rate;
a step for generating a distribution schedule utilizing a genetic algorithm, the predicted open rate, the predicted click rate, and the predicted fatigue rate; and
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong Two
providing an electronic communication to the user based on the distribution schedule.
These elements are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The claim further recites a generic computer which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application

Step 2B
The limitations “providing an electronic communication to the user based on the distribution schedule” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.

As to claim 2, The claim recites “receiving input from an administrator device to set the target time horizon and an objective function utilized by the genetic algorithm” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 3, The claim recites “an objective function utilized by the genetic algorithm comprises at least one of: a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 4, The claim recites “determining the predicted open rate, the predicted click rate, and the predicted fatigue rate comprises utilizing an open behavior model, a click behavior model, and a fatigue behavior model, wherein the open behavior model, the click behavior model, and the fatigue behavior model are each trained based on historical user behavior in relation to the previously distributed electronic communications” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).

As to claim 5, the claim recites “the distribution schedule comprises a plurality of individual distribution times for providing the electronic communication and further comprises, for each of the plurality of individual distribution times, an indication of whether to provide the electronic communication.” Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 6, 
	Step 2A, Prong One
The claim recites in part:
determine, for a user over a target time horizon and based on previously distributed electronic communications, a predicted open rate, a predicted click rate, and a predicted fatigue rate;
utilize a genetic algorithm to generate, based on the predicted open rate, the predicted click rate, and the predicted fatigue rate, a distribution schedule for providing electronic communications to the user by:
determining, utilizing an objective function in relation to the predicted open rate, the predicted click rate, and the predicted fatigue rate, a set of candidate distribution schedules.
selecting a target distribution schedule from the modified set of candidate distribution schedules based on the objective function; 
Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

Step 2A, Prong Two
generating a modified set of candidate distribution schedules by adding at least one of a crossover distribution schedule or a mutation distribution schedule to the set of candidate distribution schedules; and 
provide an electronic communication to the user based on the target distribution schedule.
These elements are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The claim further recites a generic computer which is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)). 
Accordingly, at Step 2A, Prong Two, the additional elements individually or in combination do no integrate the judicial exception into a practical application

Step 2B
The limitations “generating a modified set of candidate distribution schedules by adding at least one of a crossover distribution schedule or a mutation distribution schedule to the set of candidate distribution schedules; and provide an electronic communication to the user based on the target distribution schedule” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).
Accordingly, at Step 2B the additional elements individually or in combination do not amount to significantly more than the judicial exception.






As to claim 7, The claim recites “further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the crossover distribution schedule by combining two candidate distribution schedules from the set of candidate distribution schedules” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).

As to claim 8, The claim recites “cause the computer device to generate the mutation distribution schedule by modifying a candidate distribution schedule from the set of candidate distribution schedules” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).

As to claim 9, the claim recites “to utilize a fitness function comprising the objective function to select the set of candidate distribution schedules from among a plurality of candidate distribution schedules in accordance with one or more distribution parameters.” Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 10, the claim recites “select the target distribution schedule by repeatedly applying the genetic algorithm to generate modified sets of candidate distribution schedules until one or more stop criteria are satisfied.” Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper.  If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.

As to claim 11, The claim recites “an objective function utilized by the genetic algorithm comprises at least one of: a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 12, The claim recites “receive an input from an administrator device to select the objective function from among the rate maximization objective function, the open rate decay objective function, or the threshold interaction probability objective function” which amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  

As to claim 13, The claim recites “the rate maximization objective function weights the predicted open rate and the predicted click rate to improve the weighted predicted open rate and the weighted predicted click rate over the target time horizon in accordance the predicted fatigue rate; the open rate decay objective function applies an open rate decay to the weighted predicted open rate of the rate maximization objective function; and the threshold interaction probability objective function increases a probability that the user will either open or click a distributed electronic communication a threshold number of times within the target time horizon” are recited at a high-level of generality and amounts to no more than adding the words “apply it” to the judicial exception.   These limitations also amount to extra solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).  The courts have similarly found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine, and conventional. See (MPEP 2106.05(d)(II), "presenting offers and gathering statistics.", “determining an estimated outcome and setting a price”).  The computer is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  	The recitation of congestion or crowding of services amounts to generally linking the use of the judicial exception to a particular environment of field of use (See MPEP 2106.05(h)).








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raleigh et al (US 2013/0132854).
As to claim 1, Raleigh et al teaches a digital medium environment for distributing electronic communications across computer networks (paragraph [0048]...the computing power of mobile end-user devices (e.g., smart phones, tablets, etc.) has increased, mobile devices have become capable of sending and receiving increasing amounts of data. In addition to e-mail and text messages es, many of today's mobile devices can support a variety of applications that send large quantities of information to and from end users), a computer-implemented method of determining electronic message send times for individual recipient devices (paragraph [0387]...notification messages, e.g., marketing interceptors, provide service plan offers to a user of the mobile wireless communication device. In some embodiments, the notification messages are presented directly through the user interface of the mobile wireless communication device. In some embodiments, multiple service plan options are presented to the user of the mobile wireless communication device for service plan selection ; paragraph [0477]... , information content includes specific details on service plans and service plan bundles, such as availability, cost, features, promotions, subsidies, applicability, location, time frame, service usage amounts, restrictions, sharing capabilities, etc), the computer-implemented method comprising:
determining (paragraph [0470]...the service processor 115 in the mobile wireless communication device 105 and the service controller 125 in the wireless network negotiate a customized service plan bundle), for a user over a target time horizon (paragraph [0722]...targeted service plans matched to time of day, day of week, time of year, holiday schedule, school schedule, work schedule or other time based criteria) and based on previously distributed electronic communications (paragraph [0722]...the set of "Featured Plans" presented is tailored to the user of the mobile wireless communication device 105 based on knowledge of the user's service usage, based on indications from the user while browsing a catalog of service plans, based on answers to one or more "interview" questions presented to the user, or based on combinations of these), a predicted open rate (paragraph 1036]... device usage state information (for example, based on application usage history or user current activity) indicates (for example, based on estimates, or predictions ; paragraph [1036]... the UI location manager 132-1 is instructed (or follows a policy) to locate a service launch object in the UI based on the device usage state information (for example, based on current, or past, or predicted, or history, or logs of, device usage state information), a predicted click rate (paragraph [1104]... he number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132-1) and reported to the device management system 170-1. In some embodiments, the number of views or clicks or selections or usage are tracked or estimated  by the device management system 170-1), and a predicted fatigue rate (paragraph [1480]... prediction/estimation of future service usage, service usage billing (e.g., bill by account and/or any other service usage/billing categorization techniques));
a step for generating a distribution schedule (paragraph [1107]...the UI location manager 132-1 (or some other device agent), or the device management system 170-1 evaluates a user's use of services in order to determine a new service plan or an alternate service plan that the user might benefit from or be willing to purchase (an "alternate service")) utilizing a genetic algorithm (paragraph [1107]...service analysis algorithm in the UI location manager 132-1), the predicted open rate, the predicted click rate, and the predicted fatigue rate; and
providing an electronic communication to the user based on the distribution schedule (paragraph [0394]...service plan offers are displayed through the user interface of the mobile wireless communication device 105. In some embodiments, notification messages are displayed to provide service plan offers. In some embodiments, notification messages are triggered based on trigger conditions, e.g., based on a pre-determined condition being met, or based on a particular action of the user of the mobile wireless communication device 105).

As to claim 2, Raleigh et al teaches the computer-implemented method, further comprising receiving input from an administrator device (paragraph 1016]... user selects ; paragraph [1106]...third party) to set the target time horizon (paragraph [0722]...targeted service plans matched to time of day, day of week, time of year, holiday schedule, school schedule, work schedule or other time based criteria) and an objective function utilized by the genetic algorithm generate (paragraph [1107]...service analysis algorithm in the UI location manager 132-1).

As to claim 4, Raleigh et al teaches the computer-implemented method, wherein determining the predicted open rate (paragraph 1036]... device usage state information (for example, based on application usage history or user current activity) indicates (for example, based on estimates, or predictions ; paragraph [1036]... the UI location manager 132-1 is instructed (or follows a policy) to locate a service launch object in the UI based on the device usage state information (for example, based on current, or past, or predicted, or history, or logs of, device usage state information), the predicted click rate (paragraph [1104]... he number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132-1) and reported to the device management system 170-1. In some embodiments, the number of views or clicks or selections or usage are tracked or estimated  by the device management system 170-1), and the predicted fatigue rate (paragraph [1480]... prediction/estimation of future service usage, service usage billing (e.g., bill by account and/or any other service usage/billing categorization techniques)) comprises utilizing an open behavior model, a click behavior model, and a fatigue behavior model, wherein the open behavior model, the click behavior model, and the fatigue behavior model are each trained based on historical user behavior in relation to the previously distributed electronic communications (paragraph [0542]... the device or intermediate networking device includes techniques for automatically adapting the service profile based on ambient service usage and thereby updates the ambient service allowed access rules, the ambient service monitored access rules, and/or ambient service disallowed access rules locally. Device access activities that fall into the monitored access rules are those activities that are determined not to be disallowed (as of that point in time) and are allowed to take place while the intelligent adaptive service element tests the activities on the monitored access rules list to determine if they should be moved to the allowed access rules list, should be moved to the disallowed access rules list, or should remain on the monitored access rules list for further testing and/or observation. In this way, a useful and friendly user experience can be maintained as the adaptive ambient service rules undergo " training " to accommodate dynamic changes to the ambient service sites/applications. The device or intermediate networking device can then periodically provide the updated ambient service allowed access rules, ambient service monitored access rules, and/or ambient service disallowed access rules with the network using various network communication techniques, such as those described herein. In some embodiments, the device periodically synchronizes its locally stored ambient service allowed access rules, ambient service monitored access rules, and/or ambient service disallowed access rules with the network using various network communication techniques, such as those described herein. In some embodiments, the training for one or more of the three lists occurs on the device. In some embodiments, the training for one or more of the three lists occurs in the network. In some embodiments, the training for one or more of the three lists occurs partly on the device and partly in the network (e.g., depending, in some cases, on the device (such as the computing/memory capacity of the device), network bandwidth, and/or any other architecture criteria)).

As to claim 5, Raleigh et al teaches the computer-implemented method, wherein the distribution schedule (paragraph [0626]... a base service plan bundle can include a set of service plans that provide services to which the user of the wireless mobile communication device 105 subscribes for a specified repeated time period. The base service plan bundle can include several individual service plans) comprises a plurality of individual distribution times for providing the electronic communication and further comprises (paragraph [0719]...The notification message can also include options to view one or more text messaging service plans that can recur for a specified time period (e.g., monthly text messaging service plans). The notification message can also include options to view one or more "one time" text-messaging service plans. Notification messages to purchase a service plan for a particular service activity, e.g., for a multi-media messaging service can also be presented as shown for text messaging services in FIG. 6B. In some embodiments, the notification message can present options to purchase a service plan and accept an incoming text message or multi-media message (or equivalent). In some embodiments, the notification message can present options to purchase a service plan and reject the incoming text message or multi-media message), for each of the plurality of individual distribution times, an indication of whether to provide the electronic communication (paragraph [0640]... a summary of notification alerts provided to the user of the mobile wireless communication device 105)

As to claim 6, Raleigh et al teaches anon-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computer device (paragraph [1941]...the non-transitory machine-readable storage medium has one or more additional instructions embodied therein that, when executed by the processing unit, cause the processing unit to obtain the first plurality of selection options from the network system) to:
determine (paragraph [0470]...the service processor 115 in the mobile wireless communication device 105 and the service controller 125 in the wireless network negotiate a customized service plan bundle), for a user over a target time horizon (paragraph [0722]...targeted service plans matched to time of day, day of week, time of year, holiday schedule, school schedule, work schedule or other time based criteria) and based on previously distributed electronic communications (paragraph [0722]...the set of "Featured Plans" presented is tailored to the user of the mobile wireless communication device 105 based on knowledge of the user's service usage, based on indications from the user while browsing a catalog of service plans, based on answers to one or more "interview" questions presented to the user, or based on combinations of these), a predicted open rate (paragraph 1036]... device usage state information (for example, based on application usage history or user current activity) indicates (for example, based on estimates, or predictions ; paragraph [1036]... the UI location manager 132-1 is instructed (or follows a policy) to locate a service launch object in the UI based on the device usage state information (for example, based on current, or past, or predicted, or history, or logs of, device usage state information), a predicted click rate (paragraph [1104]... he number of views or clicks or selections or usage are tracked by the device (for example, the UI location manager 132-1) and reported to the device management system 170-1. In some embodiments, the number of views or clicks or selections or usage are tracked or estimated  by the device management system 170-1), and a predicted fatigue rate (paragraph [1480]... prediction/estimation of future service usage, service usage billing (e.g., bill by account and/or any other service usage/billing categorization techniques));
utilize a genetic algorithm to generate (paragraph [1107]...service analysis algorithm in the UI location manager 132-1), based on the predicted open rate, the predicted click rate, and the predicted fatigue rate, a distribution schedule (paragraph [1107]...the UI location manager 132-1 (or some other device agent), or the device management system 170-1 evaluates a user's use of services in order to determine a new service plan or an alternate service plan that the user might benefit from or be willing to purchase (an "alternate service")) for providing electronic communications to the user (paragraph [0394]...service plan offers are displayed through the user interface of the mobile wireless communication device 105. In some embodiments, notification messages are displayed to provide service plan offers. In some embodiments, notification messages are triggered based on trigger conditions, e.g., based on a pre-determined condition being met, or based on a particular action of the user of the mobile wireless communication device 105) by:
determining, utilizing an objective function in relation to the predicted open rate, the predicted click rate, and the predicted fatigue rate, a set of candidate distribution schedules (paragraph [0626]... a base service plan bundle can include a set of service plans that provide services to which the user of the wireless mobile communication device 105 subscribes for a specified repeated time period. The base service plan bundle can include several individual service plans  ; paragraph [0671]... FIG. 4AD illustrates only a "Catalog" button, other buttons can be provided. For example, recommended plans can be offered, where the recommendations may be based on an objective criterion (e.g., "We recommend that you buy this service plan, because it is being offered for half-price today"), based on the user's previous usage (e.g., "We recommend that you buy this service plan based on your previous usage"), or based on some other criterion (e.g., "We recommend that you buy this service plan because this is the most popular service plan among our subscribers"). In some embodiments, there is a "mini-menu" of service plans to pick so that the user can buy a new service quickly, without having to browse through many potential service plans);
generating a modified set of candidate distribution schedules by adding at least one of a crossover distribution schedule or a mutation distribution schedule to the set of candidate distribution schedules (paragraph [0391]...adding individual service plans to a base service plan bundle customizes the base service plan bundle. In some embodiments, selecting each of the individual constituent service plan elements of a base service plan bundle customizes the base service plan bundle. In some embodiments, recommendations for different levels of matching criteria are presented to the user in order to provide options for selecting and/or customizing service plan bundles); and 
selecting a target distribution schedule from the modified set of candidate distribution schedules based on the objective function (paragraph [0622]...  the presented options are targeted to the service usage based on the particular service plan. In some embodiments, the notification message provides service plans based on a previous service usage, a present service usage, and/or a service usage history. Screen 416 illustrates a notification message alerting the user of the option to adjust an allowance for a base service plan  bundle, e.g., by  adjusting or adding to a service plan  included within a base service plan bundle. Screen 319 also provides the user an opportunity to add on specific targeted service plans  and/or service plan bundles. In some embodiments, the notification message includes service offers that "up-sell" to the user service plans or service plan bundles having higher service usage capacity and higher service usage cost. The "up-sell" notification message provides a service provider opportunity to increase revenue targeted specifically to users that require the increased capacity service plans and service plan bundles, e.g., based on tracking of service usage of service plans and service plan bundles for the mobile wireless communication device 105. Screen 416 includes two specific add on data access service plans, each having a different service usage capacity and service usage cost. In addition, screen 416 includes selectable buttons for adjusting the base service plan bundle and to view additional add-on service plans); and
provide an electronic communication to the user based on the target distribution schedule (paragraph [0720]...the notification present options through the UI 136-1 to purchase a general data (e.g., Internet) access service plan. The notification message can also include an option to view a catalog of access service plans that are recurring on "one time" only. The notification message can also provide the user an option to adjust settings for notifications associated with a specific application access service (e.g., Facebook access services). Through the UI 136-1, the user of the mobile wireless communication device 105 can be apprised of and explore multiple service plan options that can provide service access to a specific application or perform a specific service activity. The user of the mobile wireless communication device 105 can select to subscribe to one or more of the offered targted service plans provided in the notification message).

As to claim 7, Raleigh et al teaches the non-transitory computer readable medium further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the crossover distribution schedule by combining two candidate distribution schedules from the set of candidate distribution schedules (paragraph [0391]...adding individual service plans to a base service plan bundle customizes the base service plan bundle. In some embodiments, selecting each of the individual constituent service plan elements of a base service plan bundle customizes the base service plan bundle. In some embodiments, recommendations for different levels of matching criteria are presented to the user in order to provide options for selecting and/or customizing service plan bundles)

As to claim 8, Raleigh et al teaches the non-transitory computer readable, further comprising instructions that, when executed by the at least one processor, cause the computer device to generate the mutation distribution schedule by modifying a candidate distribution schedule from the set of candidate distribution schedules (paragraph [0391]...adding individual service plans to a base service plan bundle customizes the base service plan bundle. In some embodiments, selecting each of the individual constituent service plan elements of a base service plan bundle customizes the base service plan bundle. In some embodiments, recommendations for different levels of matching criteria are presented to the user in order to provide options for selecting and/or customizing service plan bundles)

As to claim 9, Raleigh et al teaches the non-transitory computer readable medium, further comprising instructions that, when executed by the at least one processor, cause the computer device to utilize a fitness function (paragraph [1230]... In some embodiments, at least one of the one or more objects is associated with a particular service or a particular application, and wherein the configuration information is further configured to assist the wireless device in one or more of: enabling or launching the particular service or the particular application when a user selects the object, and providing additional management functions to the particular service or the particular application when the user selects the object. In some embodiments, the additional management functions include one or more of providing service usage information, allowing object modification, and providing object notification messages. In some embodiments, allowing object modification comprises allowing modifications to one or more of object placement, object positioning, and object classification) comprising the objective function to select the set of candidate distribution schedules (paragraph [0612]...Service plan bundles can also be displayed and can include multiple service plans from different service plan categories. As illustrated in the selection area 242, a user of the mobile wireless communication device 105 can select to see service plans or service plan bundles that are active, i.e., currently subscribed to, expired, i.e., previously subscribed to. The user can also select "match" in the selection area 242 to view service plans or service plan bundles that can correspond to services to which the user of the mobile wireless communication device 105 can likely be interested in subscribing to) from among a plurality of candidate distribution schedules (paragraph [0626]... a base service plan bundle can include a set of service plans that provide services to which the user of the wireless mobile communication device 105 subscribes for a specified repeated time period. The base service plan bundle can include several individual service plans) in accordance with one or more distribution parameters (paragraph [0611]...specific parameters that define the service plan 234/244, and key features of the selected service plan 234/244).

As to claim 10, Raleigh et al teaches the non-transitory computer readable medium, further comprising instructions that, when executed by the at least one processor, cause the computer device to select the target distribution schedule by repeatedly applying the genetic algorithm to generate modified sets of candidate distribution schedules until one or more stop criteria are satisfied (paragraph [1327]...the application interface agent can determine service data usage at the application layer using measurement point I and a local service usage counter, and can, for example, pass this information to the service monitor agent. If service usage exceeds a threshold, or if using a service usage prediction algorithm results in predicted service usage that will exceed a threshold, then the user can be notified of which applications are causing the service usage overrun or potential service usage overrun, via the user service interface agent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raleigh et al (US 2013/0132854).
As to claim 3, Raleigh et al discloses the claimed invention except for “wherein the objective function comprises one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.”
 It would have been an obvious matter of design choice for the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function, since applicant has not disclosed that the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of objective function. 

As to claim 11, Raleigh et al discloses the claimed invention except for “wherein the objective function comprises one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.”
 It would have been an obvious matter of design choice for the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function, since applicant has not disclosed that the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of objective function. 


As to claim 12, Raleigh et al teaches the non-transitory computer readable medium, further comprising instructions that, when executed by the at least one processor, cause the computer device to receive an input from an administrator device (paragraph 1016]... user selects ; paragraph [1106]...third party).
Raleigh et al discloses the claimed invention except for “wherein the objective function comprises one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function.”
 It would have been an obvious matter of design choice for the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function, since applicant has not disclosed that the objective function  to comprise one of a rate maximization objective function, an open rate decay objective function, or a threshold interaction probability objective function solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well any type of objective function. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128